Citation Nr: 0433217	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claims of service connection for innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and depression.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

The veteran was afforded a hearing before a Hearing Officer 
at the RO in March 2003 and a hearing before the undersigned 
Veterans Law Judge in April 2004.  Transcripts of both 
hearings have been associated with the claims folder.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for an 
acquired psychiatric disorder is addressed hereinbelow, while 
the reopened claim of service connection for an acquired 
psychiatric disorder and the claim of service connection for 
a right knee disorder are the subjects of the Remand portion 
of this document.  

Those matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a decision of December 1998, the Board denied the 
veteran's claims of service connection for PTSD and 
depression.  

2.  The evidence received since the December 1998 decision 
includes evidence which is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD and depression.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The RO denied the veteran's claims for PTSD and depression by 
a rating decision dated in May 1997.  With regard to the 
veteran's claim of service connection for PTSD, the RO noted 
that a stressor had not been verified.  In denying the 
veteran's claim for depression, the RO indicated that there 
was no record of depression showing a chronic disability 
subject to service connection.  

Of record at the time of the RO's decision were the veteran's 
service medical records and VA medical records.  A November 
1996 Vet Center intake form shows that the veteran had been 
referred by mental health at the VA Medical Center (VAMC) for 
referral to an inpatient PTSD program.  

The veteran related that he had been in a convoy that had 
been attacked, which resulted in casualties.  He also 
indicated that a mortar had destroyed the enlisted club just 
after he had exited the building and that casualties had 
resulted in that incident as well.  The provider concluded 
that the veteran met the diagnostic criteria for PTSD and 
clinical depression.  

The veteran was admitted to a VA inpatient PTSD treatment 
program in March 1997.  He reported that he had been in a 
convoy that had been attacked and that people in his unit 
were killed.  He indicated that three of his friends were 
killed when a mortar hit close to the enlisted club.  The 
discharge diagnoses included those of PTSD and depression.  

Subsequent to the RO's denial of the veteran's claims, the 
veteran submitted a statement outlining his claimed 
stressors.  He indicated that he had seen a lot of deaths, to 
include those of three friends at the enlisted club.  

A March 1998 Social Security Administration disability 
determination reflects that benefits were granted based on 
severe PTSD, depression and chronic back pain.  

The veteran's claims came before the Board in December 1998.  
The Board concluded that the veteran had not submitted well 
grounded claims for service connection.  Specifically, the 
Board found that there was no evidence of a verified in-
service stressor upon which the diagnosis of PTSD was based.  
It also concluded that no competent medical evidence had been 
presented to show that the veteran's claimed depression was 
related to service.  

The RO readjudicated the veteran's claims in April 2002, and 
the veteran appealed from that decision.  

The veteran testified before a Hearing Officer at the RO in 
March 2003.  He indicated that he drank heavily during his 
time in Vietnam.  He stated that the incident at the enlisted 
club had occurred during December 1968.  He also stated that 
a Vietcong had jumped the perimeter when he was on guard 
duty.  The veteran stated that the Vietcong had been killed 
and that he had seen the body the next day when military 
policemen were taking pictures of each other with it.  He 
testified that he was in fear for his life.  

Current VA outpatient treatment records show that the veteran 
receives psychiatric treatment for PTSD, to include therapy 
and medication.  

At his April 2004 hearing, the veteran testified that he was 
in receipt of Social Security disability benefits.  With 
regard to his claim for PTSD, his representative indicated 
that the veteran did not communicate well in writing and 
opined that the problem verifying his stressors might be due 
to this.  The veteran indicated that he had been in fear 
during his time in Vietnam.  He stated that all of the 
incidents he had previously identified had occurred at 
Pleiku.  


II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Act and the 
implementing regulations are applicable to the veteran's 
claim to reopen.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

As explained hereinbelow, the Board has found the evidence 
and information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no additional 
development with respect to this matter is required under the 
VCAA or the implementing regulations.  

The evidence received since the Board's December 1998 rating 
decision includes VA treatment records, arguments presented 
by the veteran's representative, and the veteran's March 2003 
and April 2004 testimony.  

The evidence presented includes more specific information 
pertaining to the veteran's claimed stressors, to include the 
veteran's claim that he viewed the body of a Vietcong killed 
by military police and a timeframe for the mortar attack on 
the enlisted club.  

The Board concludes that this evidence is new and material 
since it relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence previously of record and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that, as new and material 
evidence has been submitted, the claim of service connection 
for an acquired psychiatric disorder must be reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

The VCAA and the implementing regulations are also applicable 
to the veteran's reopened claim, as well as the veteran's 
claim of service connection for right knee disorder.  

The veteran has presented more detailed statements regarding 
the stressful incidents which he feels are related to his 
PTSD.  He has also offered testimony pertaining to those 
incidents.  In light of the Board's reopening of the 
veteran's claim, the RO should request additional detailed 
information from the veteran and undertake appropriate 
development in attempt to verify his stressors.  

With regard to the veteran's claim of service connection for 
a right knee disorder, the Board notes that traumatic 
bursitis of the right knee was diagnosed in December 1967.  
However, no current medical examination to determine the 
etiology of the veteran's current right knee disorder has 
been conducted.  

The Board therefore concludes that an additional examination 
should be conducted prior to further appellate consideration 
of the veteran's claim.  

Finally, the Board observes that the veteran has indicated 
his receipt of Social Security Administration (SSA) benefits.  
As records supportive of the veteran's claims might be in the 
possession of the SSA, the RO should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the appellant a 
letter with respect to the issue on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the veteran 
should be requested to provide as much 
information as possible concerning the 
specific circumstances of his alleged 
stressors, such as the dates, locations, 
units involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  The RO should obtain from the SSA a 
copy of its decision awarding the 
veteran's disability benefits and of the 
records upon which the determination was 
based.  The SSA should also be requested 
to provide a copy of any subsequent 
disability determinations for the veteran 
and a copy of any records upon which 
those determinations were based.  

3.  The RO should thereafter prepare a 
summary of the veteran's alleged service 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement, as requested.  This 
summary and a copy of the veteran's DD 
Form 214 and other service personnel 
records should be forwarded to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
RO should provide copies of any 
information obtained from the veteran, as 
well as any other relevant evidence in 
the record.  The USASCRUR should be 
requested to provide any information that 
might corroborate the veteran's alleged 
in-service stressors.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  The claims folders, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The examiner should also 
indicate whether a current diagnosis of 
any other acquired psychiatric disorder 
is appropriate, and if so, provide an 
opinion as to whether it is at least as 
likely as not such acquired psychiatric 
disorder is etiologically related to the 
veteran's active military service.  The 
complete rationale for all opinions 
expressed should be clearly set forth in 
the examination report.  

5.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature, extent and likely etiology of 
the veteran's claimed right knee 
disorder.  The veteran should be properly 
notified of the date, time and location 
of the examination.  The claims folder 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has current right knee disability that is 
due to disease or injury that was 
incurred in or aggravated by his active 
service.  The rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report.  

6.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  Following completion of all possible 
development as set out above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



